Citation Nr: 9903912	
Decision Date: 02/11/99    Archive Date: 02/17/99

DOCKET NO.  96-14 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
osteomyelitis and, if so, whether a grant of service 
connection is warranted. 

2. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
osteoarthritis and, if so, whether a grant of service 
connection is warranted.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to September 
1944.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from an October 1995 rating action 
of the Newark, New Jersey Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The veteran submitted a 
notice of disagreement (NOD) in December 1995 and the RO 
issued a statement of the case (SOC) in February 1996.  The 
veteran's substantive appeal was received in March 1996.  

When the Board initially reviewed the case in April 1997, it 
was noted that a June 1993 rating action denying service 
connection for osteomyelitis and osteoarthritis was final.  
In the October 1995 rating action on appeal, however, the RO, 
without explaining what the new and material evidence was, 
considered the veteran's claims and denied service connection 
on the merits.  The case was remanded in April 1997 in order 
for the RO to determine whether or not the evidence presented 
was new and material.

In an October 1997 supplemental statement of the case the RO 
determined that there was new and material evidence to reopen 
the claims but denied the claims on the merits.

In March 1998, the veteran testified at a personal hearing at 
the RO.  A transcript of that hearing is associated with the 
claims folder.


The Board again reviewed the case in October 1998 and 
determined that it was necessary to obtain an opinion from a 
medical expert with the Veterans Health Administration (VHA).  
That opinion was received in October 1998.  The veteran and 
his representative have been provided with a copy of that 
opinion and afforded an opportunity to respond thereto.  

A previously denied claim may not be reopened in the absence 
of new and material evidence.  The Board is required to 
include in its decisions "a written statement of [its] 
findings and conclusions, and the reasons or bases for those 
findings and conclusions, on all material issues of fact and 
law presented on record."  Therefore, the new and material 
evidence requirement is a legal issue which the Board has a 
duty to address, regardless of the RO's actions.  Barnett v. 
Brown, 8 Vet. App. 1, 4 (1995).  Thus, the Board will first 
determine whether the veteran has submitted new and material 
evidence on his claims of service connection; and if 
appropriate, then consider the merits of those claim.


FINDINGS OF FACT

1.  By a June 1993 decision, the RO denied the veteran's 
original claims of service connection for osteomyelitis and 
osteoarthritis.  That decision was not appealed in a timely 
manner and it is final. 

2.  New evidence which bears directly or substantially on the 
specific matter and which is so significant that it must be 
considered to fairly decide the claims has been associated 
with the claims file since the last RO decision.

3.  No medical evidence has been submitted to show that the 
veteran is presently suffering from osteomyelitis.  

4.  The veteran is suffering from osteoarthritis which was 
due to military service.  


CONCLUSIONS OF LAW

1.  New and material evidence to reopen claims of service 
connection for osteomyelitis and osteoarthritis has been 
presented after the final June 1993 rating action.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 
3.156 (1998).

2.  Service connection is not warranted for osteomyelitis.  
38 U.S.C.A. §§ 1110, 5107, 7104 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.102, 3.303, 3.310 (1998).  

3.  Osteoarthritis is due to disease or injury which was 
incurred in service.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.102, 3.303 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a June 1993 rating action, the RO denied the veteran's 
original claims of service connection for osteomyelitis and 
osteoarthritis.  At that time, the RO considered service 
medical records, medical reports and a statement from the 
veteran's treating physician.  Based on the evidence then of 
record, the RO concluded that the claimed conditions has not 
been shown in service, or within one year of separation, nor 
were they related to the service-connected amyotrophic 
lateral sclerosis (ALS).  That decision was not appealed by 
the veteran and is final.

A final decision of the RO may not "thereafter be reopened 
or allowed, except as may otherwise be provided by 
regulations not inconsistent with" Title 38 of the United 
States Code.  38 U.S.C.A. § 7105(c).  The exception to these 
rules states that "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. §§ 5108, 
7104(b).  Therefore, once a RO decision becomes final, the 
Board does not have jurisdiction to consider the previously 
adjudicated claim unless new and material evidence is 
presented, and before the Board may reopen such a claim, it 
must so find.  See Barnett, supra.

38 C.F.R. § 3.156(a) (1998) provides that "new and material 
evidence" is evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  In deciding 
whether the test used by the United States Court of Veterans 
Appeals (Court) in determining "materiality" of evidence 
was consistent with the regulatory definition of "material 
evidence," the U.S. Court of Appeals for the Federal Circuit 
provided for a reopening standard which calls for judgments 
as to whether new evidence bears directly or substantially on 
the specific matter and is so significant that it must be 
considered to fairly decide the merits of the claim (emphasis 
added).   Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

The Board must perform a two-step analysis when the veteran 
seeks to reopen a claim based on new evidence.  First, the 
Board must determine whether the evidence is "new and 
material."  Second, if the Board determines that the 
claimant has produced new and material evidence, the claim is 
reopened and the Board must evaluate the merits of the 
veteran's claim in light of all the evidence, both old and 
new.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  The 
Board is required to review all of the evidence submitted by 
an appellant since the last final denial of a claim on any 
basis, to include decisions by the RO or the Board which had 
refused, after having considered newly presented evidence, to 
reopen a previously disallowed claim because of a lack of new 
and material evidence.  Evans v. Brown, 9 Vet. App. 273 
(1996).

Probative evidence must tend to prove the merits of the claim 
as to each essential element that was a specified basis for 
the last final disallowance of the claim.  In determining 
whether evidence is probative (that is, whether it supplies 
evidence the absence of which was a specified basis for the 
last disallowance), the specified bases, as discernible from 
the last decision, for disallowance must be considered.  See 
Evans, supra.

Using these guidelines, the Board has reviewed the additional 
evidence which has been associated with the claims folder 
since the June 1993 RO decision.  The recently submitted 
evidence includes statements from a private physician, the 
report of a VA examination, hearing testimony provided by 
veteran and the opinion of a medical expert within VHA.  In a 
March 1995 statement, the veteran's private physician noted 
that the veteran had been incorrectly diagnosed with ALS 
during service.  The physician offered his opinion that the 
veteran suffered chronic thoracic and low back syndrome which 
"apparently ha[d] been caused by a secondary accelerated 
osteoarthritis resulting from the osteomyelitis he had 
sustained in the Navy"  The VHA opinion included that 
expert's comment that there was evidence the veteran may have 
suffered osteomyelitis of the spine after service and it is 
as likely as not that currently demonstrated osteoarthritis 
of the spine is related to service.  

The recently submitted evidence, particularly the 
aforementioned medical opinions, is new and material in that 
it is relevant and probative of the reason for the previous 
denial; i.e., lack of evidence of the claimed conditions 
during service.  These opinions are significant in that they 
relate the onset of the claimed conditions to service.  Thus, 
the veteran's claims of entitlement to service connection for 
osteomyelitis and osteoarthritis are reopened.  It is 
therefore necessary to examine this matter with consideration 
of the old and new evidence in order to determine if 
entitlement to service connection is warranted. 

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§ 1110.  Regulations also provide that service connection may 
be granted for a disability diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. 
§§ 3.102, 3.303(d).  Such a determination requires a finding 
of a current disability which is related to an injury or 
disease incurred in service.  Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).  In addition service connection is warranted 
for disability which is proximately due to or the result of a 
service-connected disorder.  38 C.F.R. § 3.310.

As noted in the June 1993 rating decision, the veteran's 
service medical records include a diagnosis of ALS, but are 
negative for diagnoses of osteomyelitis or osteoarthritis.  
(The service medical records do show complaints of backache 
and that after observation it was concluded that the veteran 
had ALS.)  Medical opinions associated with record include 
the March 1995 statement from the veteran's private physician 
who noted that veteran was incorrectly diagnosed as having 
ALS and had been plagued with chronic disability and low back 
problems since service.  In a January 1997 statement, that 
same physician noted that in-service examinations yielded 
significant neurological and orthopedic findings which, while 
clearly not due to ALS, were "probably" due to a 
considerable trauma to the vertebral spine.  The physician 
concluded by stating that the in-service findings "had to be 
the result of a violent trauma which, with the passage of 
time, contributed to the considerable disc and vertebral 
damage now evidence by clinical, x-ray and MRI findings."

A June 1981 hospital summary report included a diagnosis of 
osteomyelitis, T10, 11, and L2.  The veteran had presented 
with complaints of severe back pain and abdominal pain, 
associated with fever.  He gave a history of a fall two 
months prior to admission.

After completion of the development requested on remand, the 
Board determined that additional inquiry concerning the 
medical question central to the case was required prior to 
appellate disposition.  The Board's request for an opinion 
was sent to the Chief, Rheumatology Section of a VA Medical 
Center.  

In an October 1998 memorandum, the medical expert reviewed 
the record and commented on pertinent information located 
therein.  The physician noted that, in service, the veteran 
had developed pain in his back and difficulty using his left 
arm; however, there was no record of antecedent trauma to the 
back.  Physical examination had revealed atrophy of the left 
rhomboid and sacrospinalis muscles, and fasciculations of the 
muscles.  The veteran was diagnosed as having a neurological 
illness, namely ALS, and discharged from service.  The report 
of a January 1947 VA examination noted complete resolution of 
the neurologic condition.  Subsequent to that time, the 
veteran complained of, and sought treatment for, back 
discomfort.  The first x-ray studies were dated in 1979; 
showing osteoarthritis of the cervical spine.  The veteran's 
history of hospitalization in 1981, following a "hard fall" 
was noted, including a presumptive diagnosis of osteomyelitis 
of the spine.  The most recent medical evidence was reviewed 
and considered significant for decreased spinal mobility, 
degenerative disc disease, osteoarthritis of the facet joints 
and mild spinal stenosis.  

In response to specific questions from the Board, the medical 
expert commented that "the [veteran] clearly has widespread 
osteoarthritis of the spine (cervical, thoracic and 
lumbar)....It is quite possible that the illness for which the 
[veteran] was hospitalized in 1981 represented osteomyelitis 
of the spine.  However, there is no reason to believe that 
the [veteran] currently suffers from this condition."

As to the likelihood that any demonstrated osteomyelitis or 
osteoarthritis was related to service, the medical expert 
stated that the veteran's presenting illness in 1944 was 
likely a neurologic disorder, although "clearly" not ALS.  
The expert considered it "most unlikely" that trauma could 
account for that clinical picture; however, it was further 
noted that the veteran had complained of back pain from the 
outset and sought medical treatment for the same since 
service.  

In the expert's opinion, "[i]t is conceivable that the 
[veteran] had two separate problems, one being a neuropathy 
that resolved spontaneously and the other which caused his 
persistent back discomfort."  After noting that the lack of 
x-ray reports made it impossible to document back trauma and 
its sequelae, the examiner opined that "it is as likely as 
not that [the veteran] sustained some injury to his back 
while in service which caused him to have persistent back 
pain over the succeeding years and is the etiology of the 
osteoarthritis that is now documented."  

Regarding the osteoarthritis, both the VHA medical expert and 
the veteran's private physician relate the onset of the 
condition to complaints in service.  Although the physicians 
are not in agreement as to whether traumatic injury was the 
cause of the condition, they are consistent in relating the 
currently demonstrated osteoarthritis to service.  As noted 
by the private physician, physical examination during service 
yielded "significant" orthopedic and neurological findings.  
As such, the Board finds that the weight of the evidence 
favors a grant of service connection for osteoarthritis.  

Regarding the osteomyelitis, the medical expert who reviewed 
the file noted that it was "possible" that the veteran 
suffered osteomyelitis in 1981; however, he did not presently 
suffer from that condition.  The veteran's private physician 
offered an opinion in March 1995 that the veteran's back 
condition was related to osteomyelitis sustained in service; 
however, the opinion did not include any reference to the 
information relied upon in forming that opinion.  No clinical 
foundation for that opinion was provided.  Nor did that 
statement include an opinion as to whether the veteran 
presently suffered osteomyelitis.  The Board gives greater 
weight to the opinion offered by the physician within VHA, in 
part, because that opinion comes only after a review of the 
entire record as requested by the Board and it refers to 
specific events and medical history to support the analysis.  
The Board concludes that the preponderance of the medical 
evidence is against a conclusion that the veteran currently 
has osteomyelitis.

Although the veteran contends that service connection for 
osteomyelitis is warranted, as a lay person, he is not 
competent to give a medical opinion on the diagnosis or 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

Following receipt of the VHA opinion, no additional competent 
evidence has been submitted regarding the questions of 
medical diagnosis and causation.  Absent proof that the 
veteran currently suffers from osteomyelitis, his claim must 
fail.  See Rabideau, supra.  



ORDER

The veteran's claim of entitlement to service connection for 
osteomyelitis is reopened and denied.

The veteran's claim of entitlement to service connection for 
osteoarthritis is reopened and granted.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

